Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of the claims
Claims 1-3, 5 and 8-21 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites “the method according to claim 1, wherein the method of measuring interactions between labeled particles and ligands is a method of measuring the dissociation constant of the particles and the ligands”. Claim 1 is directed to measuring interaction wherein the method comprises a step (see step f) determining the interaction between the labeled particles and the ligands based on the ligand concentration dependent change of the fluorescence of the labeled particles. It is unclear how are the steps b) and c) are related and used in measuring interactions between labeled particles and ligands by a method of measuring the dissociation constant. Claim 21 does not set forth any method steps for the measuring of the dissociation constant wherein steps b), c) and d) are utilized. It is unclear at what steps of claim 1, the measuring of the dissociation constant is carried out. Applicant cited a paragraph in their response and argued that the specification provides more than sufficient information to inform a skilled person of the meets and bonds of claim 21. However, claim 21 is dependent on claim 1 having steps a), b), c) and d) and there in not clear recitation in claim 1 or claim 21 regarding at what steps the dissociation constants are measured and how are the steps a), b) and c) are utilized in the claimed process of claim 21.
Claim 1 is directed to a process having the steps of (b) exciting fluorescently the labeled particles and detecting the fluorescence of the excited particles at a first predetermined temperature; c) heating or cooling the solution to a second predetermined temperature; d) exciting fluorescently the labeled particles and detecting the fluorescence of the excited particles at the second predetermined temperature and e) repeating (a) through (d) multiple times at different concentrations of the ligands in the solution; and f) determining the interaction between the labeled particles and the ligands based on the ligand concentration dependent change of the fluorescence of the labeled particles.  Step a) of claim a) recites “providing a sample comprising labeled particles and ligands in a solution” and step a) does not recite providing a ligand having a certain concentration and does not require the step a) carried out with a certain concentration of a ligand and thus the repetition of a” through d) multiple times at different concentrations of the ligands in a solution is vague and indefinite. It is unclear how is the steps recited in claim 1 is equated in the determining the interaction wherein the determining the interaction (see step d) between the labeled particles and the ligands based on the ligand concentration depended change of fluorescence and not on the temperature depended change. It is not clear how is the detection at the first predetermined temperature and the second predetermined temperature are fitted with the different concentration of the ligands?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to measuring interactions between labeled particles and ligands. The claim requires providing labeled particles and ligands in a solution and detecting fluorescence of the excited particles at a predetermine temperature and at different concentration and determining the interaction between the labeled particles and the ligands based on the ligand concentration dependent change of the fluorescence of the labeled particles. As claimed, the “labeled particles” includes various particles conjugated to large number of various dyes encompassed by formulae (I), (IIa), (IIb) and (III). As claimed in claim 1, the “particles” includes various types of particles including semiconductor particles, magnetic particles, gold particles, silver particles, iron particles, virus particle, cells, tissues and vesicles. Thus, labeled particles include a dye (encompassed by formula I, IIa, IIb and III) conjugated to a semiconductor particle, a dye conjugated to a magnetic particle, a dye conjugated to a gold particle, a dye conjugated to a silver particle, a dye conjugated to an iron particle, a dye conjugated to a virus particle, a dye conjugated to a cell, a dye conjugated to a tissue or a dye conjugated to a vesicle and the measuring of interaction includes measuring an interaction of a ligand (e.g. a metal; a compound; a drug fragments; a small molecule; a particle such as a magnetic particle, a gold particle, a microbeads; or an odorant: see claim 19)  to a dye-semiconductor particle, a dye-magnetic particle, a dye-gold particle, a dye-silver particle, a dye-iron particle, a dye - virus particle, a dye-cell, a dye-tissue or a dye-vesicle. Such labeled particles and such method of interactions of the labeled particles as described above to the various ligands do not have a clear descriptive support in the specification. For measuring interaction, the examples and description of labeled particle are very limited to cyanine dyes conjugated to protein biomolecule as particle. The dye in the specification is very limited to cyanine dyes capable of mesomerism between a trans-isomer and a cis-isomer (see page 19 of the specification) and particles linked to the dyes are very limited to protein biomolecules. Specification at pages 19-20 teaches the following: Dye molecules bound on or within proteins are sterically hindered from the excited-state C=C rotation, and are less likely to convert to the cis isomer. At higher temperatures, the increased vibrational freedom of the dyes bound to the proteins allows for higher rates of conversion to the ‘dark’ cis state, which results in a decrease in measured fluorescence. As demonstrated by the experiments shown in the examples, the ligand-induced conformational change of a biomolecule modulates the fluorescence intensity of the dye (which is a consequence of changes in vibrational freedom of the dye bound to the protein). Because of this reason, the measurement of the binding affinity at a single temperature is possible. The approach in which solely the temperature dependency of the dye is used to determine the interaction parameters between the ligand and the biomolecule has not been reported before.
However, throughout the specification there is not a single example or a clear description of measuring interaction between a dye-magnetic particle and a magnetic particle (i.e. a particle), between a dye-gold particle and a gold particle, between a dye-gold particle and a protein, a dye-iron particle and an iron (i.e. a metal), between a dye-microbead and a microbead, a dye-microbead and a protein or virus or a cell, a dye-gold particle and a tissue, viral particle, cells or organelle. Only disclosure of a polymethine dye conjugated to certain protein and detection of interaction of the protein with their cognate ligand cannot be considered representative of the various interactions as described above and cannot be considered representative examples of a method process for detection of the various dye-particles and ligands as encompassed by the claims.
A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims. MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for measuring interactions by the method steps as claimed with the labeled particles and ligands as encompassed by the scope as claimed and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al (US 9676787).
In regards to claims 1, 5 and 8, Hermenson (Example 3, figures 1-10) discloses serial dilutions of ligand (mouse/ rabbit lgG) detected by particles (Goat anti Mouse or Goat anti Rabbit protein) labeled with a fluorescent dye, which reads on formula (Ila) and (llb). Hermenson teaches conjugating the fluorescent dye with a biomolecule (i,e providing labeled particles (lines 34-65, col. 243) for use to detect protein-protein interaction (lines 29-31, col. 243). Hermenson teaches providing serial dilutions of target protein and dye conjugates (Example 3) and providing sample comprising dye-antibody conjugate (i.e. labeled particle) and target protein (ligands) is a solution (Examples 2 and 3), and detected interaction at various concentrations and by detecting fluorescence (Example 3). 
The method is silent as to the predetermined temperature.
However, Hermenson throughout the reference teaches conjugation of antibody to the dye at room temperature and teaches incubation of cells with primary and GAR secondary antibody at room temperature (Example 4), which implies it was predetermined that the assay was carried out at room temperature (i.e. at a predetermine temperature). Since Hermenson teaches various dilutions of targets and conjugates, repeating the process at various concentrations would be considered obvious in view of Hermenson.
In regards to claims 9 and 10, as described above, incubation at room temperature is obvious but however, optimization with various other temperature depending on the target protein and biomolecule-dye conjugate would be considered obvious to one of ordinary skilled in the art.
In regards to claims 15-20, Hermanson teaches various biomolecules conjugated to dye compounds (claims 17 and 20) and teaches various ligand-target combinations (cols.1, 241, 243) and thus selection of various ligands for detection of various targets are within the purview of one of ordinary skilled in the art. Moreover, as described above, Hermenson teaches various concentrations/dilutions of labeled proteins and targets and thus various concentrations of ligands claimed in claims 17 and 18 are obvious absent showing on unexpected advantaged with a particular concertation in the detection process. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 3, 5, 8-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al (US 9676787) as described above for claims 1, 5, 8-10, and 15-20 above and further in view of Mao et al (US 2009/0305410A1).
Hermanson has been described above teaching measuring interaction between labeled particle and ligands in a solution. Hermanson teaches compounds of formula IIa and IIb but however, does not disclose compound of formula (I).
Mao teaches various fluorescent compound useful for conjugation to biomolecules for detection of interaction involving biomolecules such as protein (paragraph [0299], [0351]). Mao discloses cyanine dyes for conjugation which reads on the compound of formula (I) (paragraph [0054]).
Therefore, it would be obvious to one of ordinary skilled in the art at the time of claimed invention to easily envisage including other dyes in the method of detection of interaction of Hermanson with the expectation of the expanding various dyes for detection of interaction with a reasonable expectation of success.
Response to argument
Applicant's arguments filed 09/13/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (b), 35 USC 101 and 35 USC 103 in view of the amendments and arguments. However, Applicant’s arguments and amendments are not persuasive to overcome the rejection under 35 USC 112 (a). Moreover, Applicant’s amendments necessitated new grounds of rejections under 35 USC 112(b) as described in this office action.
In regards to 35 USC 112 (a) rejection, Applicants argued that a person skilled in the art would understand that not every combination of particle and ligand will show a sufficient interaction in order to be measurable by the presently claimed method, but the methods nevertheless provide a tool that can be used to determine if such an interaction is present or not. Applicants argued that the Specification includes explanations and experimental examples that provide more than sufficient evidence for a person skilled in the art to "reasonably conclude that the inventor had possession of the claimed invention," even if the methods have not been reduced to practice with every conceivable combination of particle and ligand. 
The above arguments have fully been considered but are not found persuasive. As described above, written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus: A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Here, in this case, As claimed, the “labeled particles” includes various particles conjugated to large number of various dyes encompassed by formulae (I), (IIa), (IIb) and (III). There are substantial variation within the genus of dyes represented by general formulae (I), (IIa), (IIb) or (III). The compound of general formula (III) is substantially distinct with respect to structure and function from either of formula (I), (IIa) and (IIb). The dye of (IIa) and (IIb) comprises a six membered heteroaromatic ring which are not present is the compound of general formula (I) and they are substantially distinct with respect to structure and reactivities. Further, each of the substitution groups R1, R2, R3 and R4, R10, R11, R12, R15, R16 and R17  on the compounds, encompasses structurally divergent groups, that provide a further diversity with substantial variation. Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”). 



 The “particles” includes various types of particles including semiconductor particles, magnetic particles, gold particles, silver particles, iron particles, virus particle, cells, tissues and vesicles. Thus, labeled particles include a dye selected from the enormous number of the divergent dyes encompassed by formula I, IIa, IIb and III conjugated to a semiconductor particle, a dye conjugated to a magnetic particle, a dye conjugated to a gold particle, a dye conjugated to a silver particle, a dye conjugated to an iron particle, a dye conjugated to a virus particle, a dye conjugated to a cell, a dye conjugated to a tissue or a dye conjugated to a vesicle.  Thus the method encompass measuring interactions of various types of ligands (e.g. a metal; a compound; a drug fragments; a small molecule; a particle such as a magnetic particle, a gold particle, a microbeads; or an odorant: see claim 19)  with the divergent dye-semiconductor particle, a dye-magnetic particle, a dye-gold particle, a dye-silver particle, a dye-iron particle, a dye - virus particle, a dye-cell, a dye-tissue or a dye-vesicle, wherein each of the dye and particles, as described above encompasses an inordinately a large number of structurally and functionally compounds.
Specification teaches that predetermined temperature is a temperature at which the ligands binds to the labeled particle. Specification teaches that the predetermined temperature depends on the nature of the respective particle. Therefore, based on the above described enormous number of divergent labeled particles, the process requires determining predetermine temperature for each of the divergent labeled particle with an enormous number of ligands. However, throughout the specification there is not a single example or a clear description of measuring interaction between a dye-magnetic particle and a magnetic particle (i.e. a particle), between a dye-gold particle and a gold particle, between a dye-gold particle and a protein, a dye-iron particle and an iron (i.e. a metal), between a dye-microbead and a microbead, a dye-microbead and a protein or virus or a cell, a dye-gold particle and a tissue, viral particle, cells or organelle. Only disclosure of a polymethine dye conjugated to certain protein and detection of interaction of the protein with their cognate ligand cannot be considered representative of the various interactions as described above and cannot be considered representative examples of a method process for detection of the various dye-particles and ligands as encompassed by the claims.
Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
Disclosure of binding interaction only with a few species are not a “representative number of species” for an unpredictable art such as a chemical reaction, wherein the genus is substantially divergent. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable). The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
Applicant may overcome this rejection by limiting the scope of the claimed genus in accord with the claimed species, taking connectivity into account.

Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678